Citation Nr: 1201699	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant was a member of the Army National Guard and served on active duty for training (ACDUTRA) from September 1990 to January 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination by the Jackson Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Travel Board hearing before the undersigned in September 2011; a transcript of this hearing is of record. 

The appellant has raised a claim to reopen previously denied claims of entitlement to service connection for diabetes mellitus, lupus arthritis and a psychiatric disability.  See September 2011 hearing transcript.  These matters are referred to the originating agency for appropriate action. 


FINDINGS OF FACT

1.  The appellant timely appealed an October 2005 RO determination that terminated her nonservice-connected pension benefits on the basis that she did not have basic eligibility for that benefit; however, in November 2006 she withdrew her appeal and the October 2005 determination became final.  

2.  The evidence associated with the claims file subsequent to the October 2005 RO determination is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to nonservice-connected pension benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant appeal, there is no dispute as to the relevant facts and the law is controlling; the legal requirements for establishing basic eligibility for VA pension benefits are outlined by statute and regulation, and the Board's review is limited to interpretation of the pertinent law and regulations.  Further discussion of compliance with the VCAA is not required.  Accordingly, the Board will proceed to a decision on the merits of the case. 

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Veterans of a period of war who meet certain service requirements and who are permanently and totally disabled from nonservice-connected disability not the result of willful misconduct are entitled to a nonservice-connected disability pension.  38 U.S.C.A. § 1521(a).  In order to be eligible for this pension, the individual must have served in the active military, naval, or air service: for 90 days or more during a period of war; during a period of war and was discharged or released from such service for a service-connected disability; for a period of 90 consecutive days or more where such period began or ended during a period of war; or for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "active military, naval or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

Analysis

Historically, the appellant was awarded nonservice-connected pension in a March 2003 determination.  By letter dated in June 2005, the RO notified the appellant that it proposed to terminate her pension benefits on the basis that she did not have the service requirements necessary under § 1521(j) for nonservice-connected pension.  By letter dated in October 2005, the RO notified the appellant that her pension benefits were terminated.  The appellant perfected an appeal of this determination; however, in November 2006 she withdrew her appeal and the October 2005 determination became final.  Evidence of record in October 2005 included the appellant's DD Form 214 which reflects that she served on ACDUTRA from September 6, 1990, to January 5, 1991.  Furthermore, the appellant was not service-connected for any disabilities.

For evidence to be new and material in this matter (warranting reopening of the claim for pension benefits), it would have to be evidence that tends to show the appellant had 90 days of active wartime service, or that she was discharged from less than 90 days of active wartime service for a service-connected disability (or has established service connection for a disability incurred or aggravated during wartime service that would have warranted discharge). 

Evidence received since the October 2005 RO determination includes several statements by the appellant, to include in her hearing testimony, none of which alleges another period of qualifying active duty service.  The appellant maintains that she currently suffers from diabetes mellitus, lupus arthritis and a psychiatric disability that were incurred during her ACDUTRA service; however, the appellant is not service-connected for these or any disabilities.  (Parenthetically, the Board notes that the RO denied service connection for these disabilities in April 2007, November 2007 and June 2009 rating decisions and a July 2011 determination.)  Therefore, the appellant does not meet the basic eligibility requirements for pension.

As no additional evidence received pertains to the previously unestablished fact necessary to satisfy a threshold requirement for the benefit sought, the Board must conclude that the additional evidence received does not relate to the unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Hence, it is not new and material, and the claim may not be reopened.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to nonservice-connected pension benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


